DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 requires “a switchable flame extending through the plurality of fuel exit ports”. It is unclear what the applicant means by “switchable flame”, at the outset the flame itself cannot be switched from the inner flame state and the vertical flame state because the burner must be turned off before the annular burner cap is changed, therefore the same flame is not switched from one location to another but rather a new flame is ignited at a new location.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angulo (US 2015/0040887 A1).
With respect to claim 7 Angulo discloses a burner assembly, comprising: a spreader [reference character 54 in Fig. 1] having a bottom and a combustion chamber [reference character 40 in Fig. 1] defined by a crenellated wall [see annotated Fig. 14, below], wherein a plurality of fuel exit ports [reference character 108 in Fig. 14] are defined by the crenellated wall;
a burner base [reference character 52 in Fig. 7] including a peripheral wall [reference character 96 in Fig. 7]; and
at least one annular burner cap [reference character 56 in Fig. 1] coupled to the peripheral wall of the burner base, wherein the at least one annular burner cap is positioned on the crenellated wall [see Fig. 4].

    PNG
    media_image1.png
    241
    732
    media_image1.png
    Greyscale


With respect to claim 13 Angulo discloses a venturi tube [reference character 34 in Fig. 7]; and
a venturi tube cover [reference character 22 in Fig. 2] positioned proximate to the bottom of the spreader, wherein secondary air inlets [reference character 44 in Fig. 2] are defined by the bottom and are circumferentially disposed around the venturi tube cover.

Claim(s) 14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angulo (US 2015/0040887 A1).
With respect to claim 14 Angulo discloses a gas burner, comprising:

a burner base [reference character 52 in Fig. 7]  having a peripheral wall [reference character 96 in Fig. 7] and a ledge member [see annotated Fig. 7, below] extending from the peripheral wall; and
an annular burner cap [reference character 56 in Fig. 1] coupled to the peripheral wall of the burner base, wherein the annular burner cap is positioned on the top portion of the crenellated wall [see Fig. 4].


    PNG
    media_image2.png
    305
    605
    media_image2.png
    Greyscale

	With respect to claim 18 Angulo discloses that the annular burner cap is an inner flame burner cap that defines an inner flame state [see Fig. 4 and paragraph 0036].
	With respect to claim 19 Angulo discloses the inner flame burner cap further includes:
a top cap wall;
an outer cap wall adjacent to the peripheral wall and coupled to the ledge member of the burner base; and an annular wall circumferentially positioned along the fuel exit ports defined by the crenellated wall, wherein the top portion of the crenellated wall is obstructed by the annular wall [see annotated Fig. 24 below, and Fig. 4].


    PNG
    media_image3.png
    138
    637
    media_image3.png
    Greyscale

	With respect to claim 20 Angulo discloses that the fuel exit ports are inwardly oriented along a radial line to further define the inner flame state [see paragraph 0036].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angulo (US 2015/0040887 A1) in view of Czajka et. al (US 2006/0147865 A1).
With respect to claim 15 Angulo does not disclose that the annular burner cap is a vertical flame burner cap that defines a vertical flame state.
	Czajka discloses an annular flame burner cap [reference character 50 in Fig. 6] that includes flames that are directed inwardly through the inner annular wall of the burner cap and vertical flame ports directed from the upper wall of the burner cap [see Fig. 6]. Czajka discloses that providing flames both inwardly and upwardly helps concentrate flames against the center area of the bottom surface of the cooking vessel [paragraph 0026].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner cap taught by Anguolo by proving apertures for vertical flames, as taught by Czajka, because the combination of inwardly directed and vertical flames helps concentrate flames against the center area of the bottom surface of the cooking vessel [paragraph 0026 of Czajka].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,436,451. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 provide for all the limitations of claims 1-12 of the present application. The claims map in the following way:

Present application        Rejected Over      Reference application
1                                                                   1
2                                                                   2
3                                                                   2
4                                                                   1
              5                                                                    5
              6                                                                    4
              7                                                                    1
              8                                                                    1
              9                                                                    2
              10                                                                  1 (see preamble)
              11                                                                  2
              12                                                                  2

Allowable Subject Matter

Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762